Citation Nr: 1411664	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1. Entitlement to service connection for a low back disability 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to an initial compensable rating for a right distal fibula fracture with repair (claimed as a right ankle disability) from August 20, 2006 to May 4, 2012.  

4. Entitlement to a rating in excess of 10 percent for a right distal fibular fracture with repair (claimed as a right ankle disability) from May 4, 2012 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Thereafter, jurisdiction over this appeal was transferred to the RO in Phoenix, Arizona.  This claim was previously remanded by a March 2012 Board decision.    

In October 2012, the Appeals Management Center (AMC) assigned a higher initial disability rating of 10 percent for a right ankle disability, effective May 4, 2012.  Accordingly, staged ratings have been created, and the Board has recharacterized the issue as shown on the title page.  As the benefit awarded in October 2012 is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2008 rating decision, the RO granted the Veteran a separate 10 percent rating for a right ankle scar.  The Veteran did not appeal that rating decision.  Therefore, the Board's jurisdiction is limited to the issues listed on the first page of this decision.  See 38 C.F.R. §§ 20.200, 20.302(c) (2013) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).   


FINDINGS OF FACT

1. The most probative evidence of record does not establish that the Veteran has a low back disability that is attributable to military service.
2. The most probative evidence of record establishes that the Veteran has residuals of an avulsion fracture with calcification of the soft tissue of the right knee (claimed as a right knee disability) that is attributable to military service.    

3. From August 20, 2006 to May 4, 2012, the Veteran's right distal fibula fracture with repair was characterized by a normal range of motion, and a lack of heat, redness, or swelling and no painful motion.

4. Since May 4, 2012, the Veteran's right distal fibula fracture with repair has been characterized by swelling, pain, and marked limitation of motion.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2. The criteria for service connection for a residuals of an avulsion fracture with calcification of the soft tissue of the right knee are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013

3. The criteria for a compensable rating for a right distal fibula fracture with repair have not been met between August 20, 2006 and May 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.59. 4.71a, Diagnostic Code (DC) 5271 (2013).   
 
4. The criteria for a schedular rating of 20 percent, but no higher, for a right distal fibula fracture with repair have been met from May 4, 2012 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.59. 4.71a, DC 5271 (2013).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  With respect to the right knee claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in that claim was harmless and will not be further discussed.

As to the low back claim, a March 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006).  

As to the right ankle claim, once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records have been obtained; no relevant VA treatment records of private treatment records have been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in May 2006 and May 2012.  The Veteran has not argued, and the record does not reflect, that the May 2006 examination was inadequate for the purposes of determining entitlement to service connection for a low back disability, or that the May 2006 and May 2012 examinations were inadequate for the purposes of determining an appropriate schedular rating for a right ankle disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the right ankle increased rating claim, the examiners reviewed the medical record or took the Veteran's history, conducted a physical examination of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  With regard to the low back disability claim, the May 2006 examiner reviewed the claims folder, conducted a physical examination of the Veteran, and supported his conclusion with rationale.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back Disability

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case there is no competent evidence of a low back disability at any point during the claims period or shortly before the claim was filed.  In this claim, the Veteran asserts that he incurred a low back disability during a parachute jump in July 2004.  Although the records concerning the parachute jump and subsequent treatment do not reference back pain, the Veteran's service treatment records (STRs) do contain a complaint of low back pain in January 2001.  However, the X-rays that were obtained as part of the May 2006 VA examination were interpreted as showing good alignment throughout the lumbar spine, with disc spaces preserved and vertebral body height maintained, and unremarkable joints.  The examiner concluded that no pathology was identified to render a diagnosis.  The Veteran stated in his Form 9 that he experiences a constant dull aching sensation, presumably in both his right knee and back.  However, pain itself is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Although pain that causes a functional limitation can be a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, in this case, the VA examination and other medical records do not demonstrate any functional limitation due to pain, and the Veteran has not asserted any.  Therefore, the record does not contain probative evidence of a diagnosed low back disability.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.

Right Knee Disability

The Veteran's STRs reveal that in March 2006, the Veteran complained of pain in the right knee and right ankle for the past two years, which would date the symptoms from about the time of the July 2004 parachuting injury that is the source of his service-connected right ankle disability.  The May 2006 examiner determined that no pathology was identified in the right knee to render a diagnosis.  However, the radiologist who interpreted the Veteran's May 2006 right knee X-rays noted an area of cortical irregularity and adjacent soft tissue calcification on the distal metaphyseal portion of the right femur on its medial aspect, which the radiologist determined could be the site of an old avulsion fracture or dystrophic calcification in the superior portion of the medial collateral ligament related to old trauma.  The examiner offered no explanation for why these findings did not constitute a disability, or were not the residuals of an in-service injury.  The right knee X-ray report is extremely similar to that of the Veteran's service-connected right ankle, which also noted an area of cortical irregularity and adjacent soft tissue calcification on the distal metaphyseal portion of the right femur on its medial aspect, which the radiologist concluded was most likely the site of an old healed fracture.  Although the May 2006 examination indicated that the Veteran's right knee was normal in outline and symmetric in form and function with the left, the examination also indicated that, aside from a scar, the Veteran's right ankle was normal in outline and symmetric in form and function with the left.  

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the onset of symptoms and medical evidence relating to the right knee and the right ankle are so similar, it is at least as likely as not that the right knee has been similarly affected by the July 2004 injury that caused the service-connected right ankle disability.  Therefore, the Veteran's claim of entitlement to service connection for a right knee disability is granted.  Gilbert, supra; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria of DC 5271, a 10 percent evaluation is warranted by moderate limitation of motion, and a 20 percent evaluation is warranted by marked limitation of motion.  The other applicable alternate criteria are those set out in 5270 or 5272, which require ankylosis; those set out in 5273, which relate to the malunion of os calcis or astragalus; and DC 5274, which relates to astragalectomy.  None of those conditions have been either alleged or shown.  

For VA rating purposes, normal range of motion on the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40. 4.45.  

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequate portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.5l; DeLuca v. Brown, supra.  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally,  "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

Consideration of pain and functional loss is required only with respect to those Diagnostic Codes where the basis for the rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.     

The rating schedule does not define the terms "moderate," and "marked;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); see also Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 pertain to limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly with sitting and standing, and weight-bearing are also related considerations.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

August 20, 2006 to May 4, 2012

The only medical evidence of record concerning the Veteran's ankle are two VA examinations.  The first VA examination was held in May 2006.  This examination revealed a right ankle with a normal outline, which was symmetric in form and function with the left ankle.  The examiner found no heat, redness, or swelling of the ankle, nor did he identify any muscle atrophy.  The right ankle was characterized by full range of motion, namely 0-20 degrees dorsiflexion, and 0-45 degrees of plantar flexion.  The range of motion was not impacted by pain, weakness, lack of endurance, fatigue, or incoordination after repetitive use.  

As the Veteran's right ankle was characterized by a full range of motion without any further functional limitation due to pain, weakness, lack of endurance, fatigue, or incoordination, it cannot be described as causing moderate limited motion.  If there is painful motion of a joint, it should be at least minimally compensable at 10 percent.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, there is no indication of painful motion of the ankle during the period from August 20, 2006 to May 4, 2012.  The examination did not find any painful motion of the ankle and the Veteran did not complain of pain.  Therefore, there is no basis on which to award a compensable rating during the time period of August 20, 2006 to May 4, 2012.  The claim is denied.  

May 4, 2012 to the Present

The May 2012 VA examination report reflects plantar flexion of 45 degrees or greater without any objective evidence of painful motion, and right ankle dorsiflexion of 0 degrees without objective evidence of painful motion.  After repetition, plantar flexion remained at 45 degrees while dorsiflexion improved to 5 degrees.  The examiner noted that the Veteran did have functional impairment of the ankle, characterized by less movement than normal, swelling, and disturbance of locomotion.  The Veteran reported a tendency for the ankle to give way, and weakness on uneven terrain.  The examination report reflects localized tenderness or pain on palpation of the right ankle joint.  There was no laxity or ankylosis.  The examiner noted that the Veteran's ankle condition impacted his ability to work in that it caused pain, decreased mobility, especially on uneven terrain, and difficulty carrying and lifting.  

Although the Veteran has a full range of flexion in his right ankle, his dorsiflexion is severely limited.  See 38 C.F.R. § 4.71a, Plate II (normal range of motion on the ankle is 0 to 20 degrees of dorsiflexion).  In addition to this extreme dorsiflexion limitation, the Veteran suffers from pain, swelling, decreased mobility, and a tendency for the ankle to give out.  This additional functional limitation, combined with the severe limitation of dorsiflexion, results in or is comparable to marked limitation of motion in the right ankle, in spite of the full range of flexion.  Therefore, the Veteran is entitled to a rating of 20 percent, but no higher, for his right ankle disability.  

Extraschedular Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's right ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's right ankle disability.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which at any rate are not present.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the May 2012 examination indicated some impact on the Veteran's ability to work, the record indicates that he is employed.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's right ankle disability has not been raised.



















ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for residuals of an avulsion fracture with calcification of the soft tissue of the right knee (claimed as a right knee disability) is granted.

Entitlement to an initial compensable rating for a right distal fibula fracture with repair from August 20, 2006 to May 4, 2012 is denied.  

Entitlement to a disability rating of 20 percent and no higher for a right distal fibula fracture with repair from May 4, 2012 to the present is granted.







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


